CHEZEM, Presiding Judge,
dissenting.
I respectfully dissent. The statements that Officer Allison attributed to Kelley were inadmissible hearsay. However, the admission of those statements was harmless. When reading the Officer's complete testimony, his lack of trust in Kelley permeates throughout. On cross-examination by Mr. Lopp, the defendant's attorney, the following exchange took place:
Q. Do you believe he had a purpose in getting outside of that police station?
It seemed that way to me.
And that purpose was to escape, was that right?
It seemed that way to me.
And that, in fact, is what he did, isn't it?
Yes. .
As soon as you took those handcuffs off, a second later he was out the door, wasn't he?
A. Correct.
Q. I mean, he didn't waste any time, he was gone?
A. That's true.
Q. And you haven't found him since, have you?
A. That's true.
Later, in the defendant's re-cross-examination by Mr. Lopp:
Q. So as soon as he hit the police station, he started talking, didn't he, and told you guys that he wanted to help you real bad, to get him out of trouble. Isn't that about what occurred?
Basically speaking, yes.
I mean, this guy became a volcano, right? I mean, he was throwing so many words at you so fast, it was
[[Image here]]
Well, as the statement reflects, initially all he wanted to give was first names, and he started off by not being as cooperative as what I would have liked to have seen, and that's reflected in the first couple of pages of his statement.
And he ended up nonstop?
He ended up providing quite a bit of information, yes.
And it was obvious to you that his reason was to get himself out of a real bad jam he was in, isn't that right?
I would say that would have been his motivation, yes.
And you didn't trust him enough, when you let him out of the police station, to take his handcuffs off of him or to even virtually turn loose of him, did you?
A. That's correct.
The improper admission of evidence is harmless error when the conviction is supported by such substantial independent evidence of guilt as to satisfy the reviewing court that there is no substantial likelihood that the questioned evidence contributed to *1348the conviction. Jaske v. State (1989), Ind., 539 N.E.2d 14, 22.